DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to determining whether the intensity of the signal received from a mobile device located near a display device is equal or higher than a predetermined value.  
Claims 1-17 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-17 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 13 and 17 recite outputting content, receiving signal from user device, and  determining.
The limitation of outputting, receiving and determining covers “Certain Methods of Organizing Human Activity” but for the recitation of generic computer components. That is, other than a  circuitry (digital signage device) nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc., (determining the mobile device’s status from signal received in order to predict whether the user is paying attention). If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under Step 2A, Prong Two, if a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a circuitry (digital signage device). The claims as a whole merely describe how to generally apply the concept of outputting and receiving signal and determining the strength of the signal. The circuitry in the steps are recited at a high-level of generality (i.e., as a generic computing device performing a generic computing function of outputting, receiving data and determining), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself

Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of servers. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. The specification makes clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background [0002]-[0004], [0039]-[0041]). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-12, 14-16, merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-12, 14-16, are patent ineligible. Hence, claims 1-17 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, 12, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2009/0197616 A1) in view of Lee et al. (US 9,331,862 B2) .

Claims 1, 13, 17:
Lewis teaches content output system comprising (dynamic advertising venue 12): 
an output unit configured to output content (see fig. 1, [0013], [0032): 
a circuitry configured to  receive, via a wireless communication, a broadcast signal from a user device, wherein the received broadcast signal includes user state data that indicates a state of a user corresponding to the user device (the mobile device provides indications of user interaction (e.g., pattern of movement) can indicate exposure to the advertisement) (see [0069];
determine that the user corresponding to the user device is paying attention to the content based on :
the user state data and the received broadcast signal that has a radio wave intensity one of higher or equal to a first threshold value (the communication system provides close loop control of a dynamic …by tracking location of mobile devices 14, 16, … other viewers 22 outside of probably viewing distance can be monitored … (see [0036]) (proximity can be determined from their carrying a wireless device that can be sensed (see [0039]) a) (a location sensing components senses users being proximate to the dynamic advertisement display based upon a location value of the corresponding mobile communication device) (see fig. 1, [0013], [0037]-[0039]); 
Lewis does not explicitly take a threshold value. Lee teaches determining proximity of a mobile device based on received signal strength indicator (RSSI) and a threshold value (see abstract, col. 1 lines 35-67, col. 4 line 61 to col 26). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to incorporate the Lee’s threshold value in Lewis billboard in order to infer whether the mobile device is close to the billboard when the signal strength meeting a threshold value. 

Claims  3, 15:
Lewis teaches wherein the broadcast signal corresponds to one of a probe request or an advertising packet (see [0045]-[0047]).
Claim 4:
Lewis teaches wherein the circuitry is further configured to: receiving signal

Lee teaches receiving signal strength indicator (RSSI) from the received broadcast signal; and determine that the user device is in a stopped state in a vicinity of the content output system based on the acquired RSSI Lee teaches determining proximity of a mobile device based on received signal strength indicator (RSSI) (see abstract, col. 1 lines 35-67, col. 4 line 61 to col 26). 
Claims 5, 16:
Lee teaches determine a change of the radio wave intensity of the received broadcast signal; and determine that the user device is in a stopped state in a vicinity of the content output system based on the change of the radio wave intensity of the received broadcast signal (receiving signal strength indicator or RSSI of the mobile device) (see col. 6 line 59 to col. 7 line 40).
Claim 6:
 Lewis teaches wherein the circuitry is further configured to control change of the content based on the determination that the user corresponding to the user device is paying attention to the content (billboard dynamically adjusting advertising content based on location of the identified user device) (see [0032]-[0036], [0102]).
Claim 10:
Lewis teaches wherein the control unit displays the content output by the output unit together with a detailed description of the content as a change of the content (see [0103], [0110]).

Claim 12:
Lewis teaches the circuitry further configured to control transmission of a coupon that is valid at a time of purchase of the content based on the determination of user is paying attention to the content  (see [0058]-[0060]). 

Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2009/0197616 A1) in view of Lee et al. (US 9,331,862 B2) and further in view of Tanabe et al. (US 2016/0101319 A1).
Claims  2, 14:
 Lewis teaches determining the location of the mobile device in relation to the billboard but failed to teach the user state data includes an acceleration value associated with the user device, and the circuitry is further configured to: determine that a magnitude of the acceleration value is lower than a second threshold value; determine that the user corresponding to the user device is in a stopped state in a vicinity of the content output system based on the determination that the magnitude of the acceleration value is lower than the second threshold value; and determine that the user corresponding to the user device is paying attention to the content based on the determination that the user device is in the stopped state in the vicinity of the content output system. Tanabe teaches detecting movement based on acceleration value and determining a mobile device is in a stopping state when the acceleration value detected is smaller than a predetermined value  (see [0033]-[0034], [0053]-[0055]). It would have been obvious to one of ordinary skill in the art at the filing of the claimed invention to include Tanabe’s determination of movement in Lewis billboard in order to determine if the user stopped in front of the billboard. 

Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2009/0197616 A1) in view of Lee et al. (US 9,331,862 B2) and further in view of Peterson et al. (US 2014/0172579 A1).
Claim 7:
Lewis failed to explicitly teach wherein the control unit switches the content output by the output unit to a long version as a change of the content. Peterson teaches advertisement rules defining the threshold of views for displaying advertisement and based on the determined level of attentiveness or number of users with a viewing range selecting a longer or shorter version of the advertisement to display (see [0037]-[0040], [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peterson’s advertisement rules of displaying a longer or shorter version in Lewis’ dynamic advertisement in order to guarantee to the content/advertisement that the advertisement was presented to viewing or attentive audiences.  
Claim 8:
Lewis teaches receiving user identifier from plurality of user devices to provide advertisement (from any user device in the proximity), however failed to teach the control unit switch of the content to specific content for a group of the plurality of user devices based on the detection of the same group ID. Spatscheck teaches receiving user identity for each mobile devices to access user profile and switching content for the group based on market segment criteria (common group) (see [0030]-[0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the advertisement in Lewis to a content for a group, as in Spatscheck, in order to present advertisement based on a market segment criteria (see [0012]-[0015]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of  Lee  and further in view of Goswami et al. (US 2014/0379485 A1).
Claim 9:
Lewis teaches receiving signals from plurality of users proximity to the billboard (see [009]-[0012]). Lee failed to teach receiving heartbeat information of the user. Goswami teaches an activity capturing module configured to capture data such as gaze, facial or head gesture, variation in heartbeat blood pressure, captured from plurality of sensors. It would have been obvious to one of ordinary skill in the art at the time of the filing date of the claimed invention to incorporate Goswami’s sensors in order to determine user’s attention based on the heartbeat information.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2009/0197616 A1) in view of  Want et al. (US 2014/0358685 A1) and further in view of DeLorme et al. (US 2012/0029691A1).

Claim 11:
Lewis teaches circuitry further configured to control display of content with detailed description of the Lewis failed to teach wherein, in a case in which first language information which makes it possible to estimate a first language of the user corresponding to the user device is acquired from a signal of the user device, the control unit outputs the content output by the output unit and a description of the content in the first language as a change of the content. DeLorme teaches providing advertisement (content) based on user profile, wherein the audio streams provided as different language versions of a same advertisement (see [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the advertisement in Lewis in the language of the viewer, as in DeLorme, in order to make sure that the viewer understands the advertisement presented. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688